


Exhibit 10.32


AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (this “Agreement”) is made and entered into
as of the Execution Date (as defined below), by and between William J. Huntley
(“Executive”) and Scientific Games International, Inc. (the “Company”).
WHEREAS, Executive has been employed as the Executive Vice President and Group
Chief Executive, Gaming pursuant to an Executive Employment Agreement, dated as
of December 22, 2010, as amended August 18, 2011, December 20, 2012 and January
1, 2013, between Executive and the Company, (the “Employment Agreement”);
WHEREAS, the Company and Executive desire to enter into this Agreement in
connection with Executive’s separation from employment with the Company;
NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth in this Agreement, the parties hereby agree
as follows:
1.Separation. Executive’s last day of employment with the Company is December
31, 2014 (the “Separation Date”). The Employment Agreement shall automatically
terminate and be of no further force or effect as of the Separation Date, except
that Sections 5, 7 and 12 of the Employment (collectively, the “Surviving
Provisions”) (and the Surviving Provisions are incorporated herein by
reference). Effective upon the Separation Date, Executive shall be deemed to
have resigned from all officer, director, manager, and trustee positions of the
Company and its subsidiaries and affiliates and, following the Separation Date,
Executive shall not represent himself as being an employee, officer, director,
manager, agent, or representative of the Company or any of its subsidiaries or
affiliates. The Separation Date shall be the termination date of Executive’s
employment for all purposes, including participation in and coverage under all
benefit plans and programs sponsored by or through the Company and any of its
subsidiaries or affiliates, except as otherwise specifically provided herein.
2.    Consideration to Executive. Except for any payments or benefits Executive
has accrued or vested in pursuant to Executive’s participation in the Company’s
401(k) or deferred compensation plans, as applicable, which shall be subject to
the terms and conditions set forth in such plan and for the Surviving Provisions
above, Executive acknowledges and agrees that the payments and benefits set
forth in this Section 2 fulfill any and all of the Company’s obligations due to
Executive under any agreement or bonus, incentive compensation, severance or
separation plan or allowance or any other compensation or benefit plan or
arrangement maintained by the Company, Scientific Games Corporation (“SGC”) or
any of their affiliates (including the Employment Agreement), and Executive
specifically acknowledges and agrees that Executive is entitled to no other
compensation or benefits (of any kind or nature whatsoever) from the Company or
any of its subsidiaries. In full consideration of Executive’s promises,
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, receipt of which is hereby acknowledged, and subject to
this Agreement becoming irrevocable in accordance with Section 15, the Company
shall provide the following payments and benefits to Executive (subject to
applicable withholdings and deductions):
(a)    any accrued but unpaid base salary of Executive for services rendered,
and unpaid vacation accrued pursuant to Company policy, prior to the Separation
Date, payable on January 9, 2015;
(b)    reimbursement in accordance with the Company’s policies of any unpaid
reasonable business expenses and disbursements incurred by Executive prior to
the Separation Date;
(c)    no later than March 15, 2015, payment of a lump sum equal to Executive’s
2014 Incentive Compensation (as defined in the Employment Agreement);

1



--------------------------------------------------------------------------------




(d)    severance equal to one million fourteen thousand nine hundred sixty eight
U.S. dollars ($1,014,968) payable over twelve months, less required or
authorized deductions and withholdings (the “Severance Payment”), which shall be
paid in bi-weekly installments and on the Company’s regular pay days and in
accordance with the Company’s regular payroll practices, commencing on January
9, 2015;
(e)    if Employee elects to continue COBRA coverage under the Company’s medical
plan in accordance with COBRA, 29 U.S.C. § 1161 et seq., from January 1, 2015 to
December 31, 2015, the Company will pay on Executive’s premiums for such
coverage during such period. Coverage provided during this period will count
toward the maximum months of coverage provided under COBRA. Employee will
receive information on Employee’s opportunity to elect COBRA coverage under
separate cover; and
(f)    additional vesting of your outstanding equity awards as described in
Attachment A hereto.
In addition, for the avoidance of doubt, the Company shall assume all
responsibility for, and the Executive shall have no liability with respect to,
Executive’s condominium in Chicago, Illinois as of the Separation Date.
3.    General Release of Claims.
(a)    In consideration of the Company’s promises, covenants and agreements set
forth in this Agreement, which Executive hereby acknowledges are not otherwise
owed to Executive but for Executive’s release of Claims (as defined below) set
forth herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Executive hereby knowingly, voluntarily and irrevocably
releases, waives and forever discharges, to the fullest extent permitted by law,
on Executive’s own behalf and on behalf of Executive’s agents, assignees,
attorneys, heirs, executors, administrators and anyone else claiming by or
through Executive (collectively, the “Releasors”), the Company, SGC and each of
their affiliates, subsidiaries, predecessors, successors and assigns, and each
of its and their respective past or present stockholders, members and other
equity holders, and each of its and their respective past or present directors,
managers, executives, officers, insurers, attorneys, employees, consultants,
agents and employee benefits plans, and trustees, fiduciaries, and
administrators of those plans (collectively, the “Released Parties”), of and
from any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages (including consequential, punitive or exemplary damages),
liabilities or the like of whatever nature (including attorneys’ fees and
costs), whether under local, state or federal law or equity or otherwise,
whether known or unknown, and whether asserted and unasserted (collectively,
“Claims”), that Executive and/or any of the other Releasors have or may have
against any of the Released Parties arising on or prior to the Effective Date or
in any way relating to or arising out of any aspect of Executive’s employment
with the Company, separation from employment with the Company or Executive’s
treatment by the Company while in the Company’s employ, including all Claims for
or related to:
(i)    salary and other compensation or benefits, including overtime if
applicable, incentive (cash or equity) compensation, bonuses, severance pay or
vacation pay, or any benefits under the Employee Retirement Income Security Act
of 1974, or any other local, state or federal law;
(ii)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy-related disability, family
status, leave of absence (including the Family Medical Leave Act or any other
federal, state or local leave laws), handicap (including The Rehabilitation Act
of 1973), medical condition or disability, or any other characteristic covered
by law under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, Sections 1981 through 1988 of the
Civil Rights Act of 1866, and any other federal, state, or local law prohibiting
discrimination in employment, the Worker Adjustment and Retraining Notification

2



--------------------------------------------------------------------------------




Act, or any other federal, state or local law concerning plant shutdowns, mass
layoffs, reductions in force or other business restructuring;
(iii)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;
(iv)    matters arising under the Sarbanes-Oxley Act of 2002 and any other
federal, state or local whistleblower laws;
(v)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including breach of any express or implied
covenants of or under the Employment Agreement;
(vi)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(vii)    any violation of any Fair Employment Practices Act, Equal Rights Act,
Civil Rights Act, Minimum Fair Wages Act, Payment of Wages Act or any comparable
federal, state or local law;
(viii)    any violation of the Illinois Human Rights Act, 775 I.L.C.S. §§
5/1-101 et seq., the Illinois Wage Payment and Collection Law, 820 I.L.C.S. §§
110/1 et seq., the Illinois Minimum Wage Law, 820 I.L.C.S. §§ 105/1 et seq., the
Cook County Human Rights Ordinance, Cook County Code, §§ 42-30 et seq. (if
applicable), the Chicago Human Rights Ordinance, Chicago Code, §§ 2-160-010 et
seq. (if applicable), or any comparable federal, state or local law and any
violation of any statute, regulation, or law of any country or nation;
(ix)    costs, fees, or other expenses, including attorneys’ fees; and
(x)    any other Claim of any kind whatsoever, including any claim that this
Agreement was induced or resulted from any fraud or misrepresentation by the
Company.
Notwithstanding the foregoing, Executive is not hereby releasing, waiving or
discharging: (i) any Claims or rights to enforce this Agreement against the
Company; (ii) any Claim for indemnification by the Company pursuant to Section 7
of the Employment Agreement or under the Company’s certificate of incorporation
or bylaws, in each case, to the extent provided therein; and (iii) any Claims
that Executive cannot lawfully release. Notwithstanding the foregoing, Executive
is also not hereby releasing, waiving or discharging Executive’s right to file a
charge with an administrative agency (including the Equal Employment Opportunity
Commission and the National Labor Relations Board) or participate in any agency
investigation. Executive is, however, hereby releasing, waiving and forever
discharging Executive’s right to recover money or other damages in connection
with any such charge or investigation. Executive is also hereby releasing,
waiving and forever discharging Executive’s right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission, National Labor Relations Board or any other federal,
state or local agency.
(b)    BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO
BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST ANY OF THE RELEASED
PARTIES WITH RESPECT TO ANY OF THE CLAIMS RELEASED, WAIVED OR DISCHARGED IN
SECTION 3(a). Executive agrees that the release set forth herein will bar all
Claims of every kind, known or unknown, released, waived or discharged in
Section 3 and further agrees that no

3



--------------------------------------------------------------------------------




non-governmental person, organization or other entity acting on Executive’s
behalf has in the past or will in the future file any lawsuit, arbitration or
proceeding asserting any Claim that is released, waived or discharged under this
Agreement. If Executive initiates, files or pursues a lawsuit, arbitration or
other proceeding asserting any Claim released, waived or discharged under this
Agreement: (i) Executive will pay for all costs, including reasonable attorneys’
fees, incurred by any of the Released Parties in defending against such Claim
(unless such Claim is a charge with the Equal Employment Opportunity Commission
or the National Labor Relations Board); (ii) Executive gives up any right to
damages in connection with any administrative, arbitration or court proceeding;
and (iii) if Executive is awarded damages, Executive will assign to the Company
Executive’s right, title and interest in and to all such damages. Executive
acknowledges that he has been advised that the Company has decided to make the
changes described on, and acknowledges receipt of, Attachment B hereto.
Notwithstanding the foregoing, this Section 3(b) does not limit Executive’s
right to challenge the validity of this Agreement in a legal proceeding under
the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to
claims under the ADEA. This Section 3(b) also is not intended to and shall not
limit the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any payments made to Executive
by the Company should this Agreement be found to be invalid as to the release of
claims under the ADEA.
(c)    Executive agrees that Executive shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims against any of the
Released Parties by other current or former employees, officers or other third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
(d)    Executive represents, warrants and agrees that Executive has not filed,
instituted, prosecuted or maintained any administrative, judicial or other
Claim, suit or legal or other proceeding against any of the Released Parties,
and that Executive will not file, institute, prosecute or maintain such a Claim,
suit or proceeding at any time hereafter based on any events, actions or
omissions occurring on or prior to the Effective Date. Executive understands and
agrees that this Agreement will be pleaded as a full and complete defense to any
such Claim, suit or proceeding that is or may be filed, instituted, prosecuted
or maintained by Executive or any other Releasor.
4.    Affirmations. Executive hereby acknowledges and agrees that:
(a)    Executive has no known workplace injuries or occupational diseases that
Executive has not reported to the Company in writing and Executive either has
been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or under any applicable Company or SGC policy or
any local, state, or federal law;
(b)    Executive has not been involved in, has not complained of, and Executive
is not aware of: (i) any fraudulent activity; (ii) any uncured failure of the
Company’s or SGC’s books, records and accounts to accurately and fairly reflect
transactions and dispositions of assets; or (iii) any violations of any gaming,
anti-money laundering, anti-corruption, bribery, or competition law, which would
form the basis of a claim of fraudulent or illegal activity by the Company or
any other Released Party; and
(c)    If Executive breaches the provisions of this Agreement, then the Company
will be entitled to an appropriate remedy against Executive, which may include
injunctive relief and monetary damages, as well as the return of any payments,
reimbursements or benefits Executive has received hereunder.

4



--------------------------------------------------------------------------------




5.    Executive’s Cooperation.
(a)    Executive agrees that, except to the extent that Executive has or intends
to assert in good faith an interest or position adverse to or inconsistent with
the interest or position of the Company, Executive will provide reasonable
assistance to, and will cooperate with, the Company and its subsidiaries and
affiliates with respect to matters or issues which took place or arose during
Executive’s tenure with the Company, including any attorney retained by any of
them or any other representative acting on their behalf, in connection with any
pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation. The parties acknowledge and
agree that such cooperation may include Executive making himself available for
meetings, interviews, statements, testimony or the signing of affidavits, and
providing to the Company any documents or information in Executive’s possession
or under Executive’s control relating to any such litigation, regulatory matter
or investigation, provided that any such meeting, interviews, statements or
testimony do not unduly interfere with Executive’s work schedule or other
post-Company duties. The Company shall reimburse Executive promptly after
Executive submits receipts or other documents reasonably acceptable to the
Company for actual out-of-pocket expenses, and including reasonable fees and
disbursements of counsel, reasonably incurred by Executive and approved by the
Company (which approval shall not be unreasonably withheld) in connection with
Executive’s performance under this Section 5 and otherwise in accordance with
the Company’s reimbursement policy; provided, however, that, without limiting
Executive’s rights under Section 7 of the Employment Agreement, Executive shall
not be entitled hereunder to any expense reimbursement for a reasonable amount
of Executive’s time spent testifying or otherwise cooperating in any matter in
which Executive is a defendant in the proceeding or a named subject or target of
the litigation, regulatory matter, or investigation.
(b)    Executive represents and warrants that Executive has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation involving conduct in which Executive was involved or
had knowledge in connection with Executive’s employment with the Company. In the
event of a material breach of this Section 5, Executive agrees that the Company
may, in its sole discretion, require Executive to (and, if it so requires,
Executive shall) reimburse the Company in full any payments, reimbursements or
benefits Executive has received under any provision of this Agreement.
6.    Confidentiality of Agreement. The parties agree that it is a material
condition of this Agreement that Executive shall keep the terms of this
Agreement strictly and completely confidential and that Executive will not
directly or indirectly make or issue any private statement, press release or
public statement, or communicate or otherwise disclose to any executive or
employee of the Company, SGC or any of their subsidiaries or affiliates (past,
present or future) or to a member of the general public, the negotiations
leading to, or the terms, amounts or facts of or underlying this Agreement,
except as may be required by law or compulsory process; provided, however, that
(a) Executive may disclose the terms of this Agreement to Executive’s immediate
family, attorneys, and accountants or other financial advisors so long as they
agree to abide by the foregoing confidentiality restriction and (b) Executive
may disclose any information relating to this Agreement that the Company
publicly discloses. For the avoidance of doubt, nothing herein shall prohibit
Executive from disclosing a copy of Section 5 of the Employment Agreement to the
extent required thereby.
7.    Return of Company Property. Executive agrees that Executive has or will
surrender to the Company by the Separation Date all Company credit cards,
parking cards, security badges, cell or “smart” phones, pagers, Blackberries,
computer equipment (including tablet computers) and expense accounts, and that
Executive will submit all outstanding travel vouchers, business expenses and the
like no later than fourteen (14) days after the Separation Date. Executive
further agrees that Executive has returned or will return to the Company, on or
before the Separation Date, and will not keep, maintain or permit any copy of,
any other Company property, including any documents, papers, files or records in
any media (whether stored on Company or personal property), but not including

5



--------------------------------------------------------------------------------




e-mail personally directed to Executive at the Company’s e-mail address, which
may be in Executive’s possession, custody or control.
8.    Non-Admissions. The parties recognize that, by entering into this
Agreement, neither the Company nor Executive admits, and each specifically
denies, any violation of any local, state, federal, or other law, whether
regulatory, common or statutory.
9.    Rights After Breach. Executive agrees that, in the event that Executive
materially breaches any provision of this Agreement or otherwise engages in (or,
prior to the Execution Date, has engaged in) any other willful act or omission
that has caused or may reasonably be expected to cause injury to the interest or
business reputation of the Company, in addition to rights otherwise set forth in
this Agreement: (a) the Company shall have the right to (i) offset or reduce or
discontinue any payments, reimbursements, or benefits that he otherwise would be
entitled to receive hereunder and (ii) demand repayment of or reimbursement for,
and Executive shall immediately repay or reimburse the Company upon demand, any
or all payments, reimbursements, or benefits paid or provided to Executive
hereunder; and (b) the Released Parties shall be entitled to file
counterclaim(s) against Executive in the event of Executive’s breach of the
covenant not to sue contemplated by this Agreement and may recover from
Executive any repayment or reimbursement not made to the Company, as well as any
and all other resulting actual or consequential damages, including attorneys’
fees and costs.
10.    Waiver of Breach. One or more waivers of a breach of any covenant, term
or provision of this Agreement by any party shall not be construed as a waiver
of a subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.
11.    409A. The Company makes no representations or warranties regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including under Section 409A of the Internal Revenue Code of
1986 (the “Code”), and applicable administrative guidance and regulations.
Section 409A of the Code governs plans and arrangements that provide
“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements. To the extent any
payments of money or other benefits due to Executive under this Agreement could
cause the application of an acceleration or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payments or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such
acceleration or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. In
addition, for the avoidance of doubt, the first five hundred twenty thousand
($520,000) of the of the severance payable to the Executive in accordance with
Section 2(d) is intended to satisfy the “separation pay exception” under Section
409A.
12.    Enforcement and Arbitration.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions.
Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement or Executive’s employment
with, or separation from, the Company; provided, however, that the Company shall
be entitled to commence an action in any court of competent jurisdiction for,
and shall be entitled to, injunctive relief in connection with any alleged
actual or threatened violation of any Surviving Provision, Section 16 or any
other restrictive covenants relating to the Company to which Executive is
subject following the

6



--------------------------------------------------------------------------------




Separation Date. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. For purposes of entering such judgment or seeking
injunctive relief with regard to any Surviving Provision, Section 16 or any
other restrictive covenants relating to the Company to which Executive is
subject following the Separation Date, the Company and Executive hereby consent
to the jurisdiction of any or all of the following courts: (i) the United States
District Court for the Northern District of Illinois; (ii) the Circuit Court of
the State of Illinois, Cook County; or (iii) any other court having
jurisdiction; provided, that damages for any alleged violation of any Surviving
Provision, Section 16 or any other restrictive covenants relating to the Company
to which Executive is subject following the Separation Date, as well as any
claim, counterclaim, or cross-claim brought by the Executive or any third party
in response to, or in connection with, any court action commenced by the Company
seeking injunctive relief, shall remain exclusively subject to final and binding
arbitration as provided for herein. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection that either may
now or hereafter have to such jurisdiction, venue, and any defense of
inconvenient forum. Thus, except for the claims excluded above, this Section 12
covers all common law and statutory claims (whether arising under federal state
or local law), including any claim for breach of contract, fraud, fraud in the
inducement, unpaid wages, wrongful termination, or unlawful discrimination on
the basis of gender, age, national origin, sexual orientation, marital status,
disability, or any other protected status.
(b)    Any arbitration under this Agreement shall be filed exclusively with the
American Arbitration Association in Chicago, Illinois before three arbitrators,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association in effect at the time of submission to
arbitration.  The Company and Executive hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Subject to the last sentence of this Section
12(b), each party shall pay that party’s own costs and attorney fees, if any,
unless the arbitrators rule otherwise.  Executive understands that he is giving
up no substantive rights pursuant to this Section 12(b), and this Section 12(b)
simply governs forum. Each party shall pay that party’s own costs and attorneys
fees, in any dispute, controversy or claim arising out of or related to this
Agreement (or the Surviving Provisions), unless the arbitrators rule otherwise.
(c)    BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE
ARBITRATION PROVISIONS SET FORTH IN THIS SECTION 12.
13.    Severability. If any provision or term of this Agreement, other than the
Executive’s release set forth herein, is held to be illegal, invalid or
unenforceable, then such provision or term shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never constituted part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision or term, there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid or unenforceable provision, as may be possible and that is legal, valid
and enforceable.
14.    Entire Agreement. This Agreement constitutes the entire Agreement of the
parties, and supersedes all prior and contemporaneous negotiations, prior drafts
of this Agreement and other agreements, oral or written, including whatever
rights, if any, Executive may have had under the Employment Agreement (it being
understood and agreed that the Surviving Provisions and Section 8 of the
Employment Agreement shall survive the Separation Date as contemplated hereby
and thereby and are incorporated herein by reference). No representations, oral
or written, are being relied upon by either party in executing this Agreement
other than the express representations set forth in this Agreement. This
Agreement cannot be changed or terminated unless by express written agreement

7



--------------------------------------------------------------------------------




of the parties. This Agreement may be executed by each party in separate
counterparts, each of which shall be deemed an original and constitute one
document.
15.    Revocation and Effective Date. Executive may accept this Agreement by
delivering to the Company’s Chief Human Resources Officer, 1500 Bluegrass Lakes
Parkway, Alpharetta, GA 30004, a faxed or PDF copy of this Agreement executed by
Executive, no later than 5:00 p.m. Eastern Time on the date that is forty-five
(45) days after this Agreement is initially delivered to Executive, unless a
later date and time is mutually agreed (the date, if any, on which Executive
executes and delivers a copy of this Agreement being the “Execution Date”), as
long as Executive or his counsel delivers to the Company’s Chief Human Resources
Officer (or such officer’s designee) within a reasonable time (but no more than
three (3) business days) thereafter two originals of this Agreement executed by
Executive on or before the Effective Date. Executive acknowledges that if
Executive does not accept this Agreement in the manner described above, it will
be withdrawn and of no effect. If Executive accepts this Agreement before the
end of the forty-five (45) days permitted, Executive represents that Executive
has done so voluntarily and with the advice of Executive’s attorney. Executive
may revoke Executive’s acceptance of this Agreement within seven (7) days of the
Execution Date by delivery of written notice to the Company’s Chief Human
Resources Officer, by 5:00 p.m. on the seventh (7th) day following the Execution
Date. Executive acknowledges and agrees that, if Executive revokes Executive’s
acceptance of this Agreement, Executive shall receive none of the payments or
benefits contemplated hereunder and this Agreement shall be null and void,
having have no further force or effect, and that this Agreement will not be
admissible as evidence in any judicial, administrative or arbitral proceeding or
trial. Executive further acknowledges that if the Company’s Chief Human
Resources Officer does not receive from Executive written notice of Executive’s
revocation prior to the expiration of seven (7) days of the Execution Date,
Executive shall have forever waived Executive’s right to revoke this Agreement,
and it shall thereafter have full force and effect as of the eighth (8th) day
after the Execution Date (the “Effective Date”).
16.    Non-Disparagement. At no time shall Executive knowingly make any
statement (whether written or oral), or knowingly encourage any other person to
make any statement, disparaging the performance, conduct, character or business
reputation in any material respect of the Released Parties or any of them.
Nothing contained herein shall preclude Executive from providing truthful
testimony or statements as required by law or legal process or in response to an
investigation by a governmental, regulatory or self-regulatory body.
17.    Joint Drafting. In recognition of the fact that the parties had an
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against
either party.
18.    Interpretation. If any provision of this Agreement conflicts with any
provision of the Employment Agreement, the provision of this Agreement shall
control and prevail. When a reference is made in this Agreement to any
agreement, contract, document, instrument or other record, such reference shall
be to such agreement, contract, document, instrument or other record as it may
be amended, modified, supplemented or restated from time to time. When a
reference is made in this Agreement to any person, such reference shall be
construed to include such person’s successors and permitted assigns. The word
“will” in this Agreement shall be construed to have the same meaning and effect
as the word “shall.” When a reference is made in this Agreement to a Section or
Attachment, such reference shall be to a Section or Attachment of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” unless the context otherwise indicates. When a
reference in this Agreement is made to a “party” or “parties,” such reference
shall be to a party or parties to this Agreement unless otherwise indicated.
Unless the context requires otherwise, (a) the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement, (b) the word “or” is disjunctive but
not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.

8



--------------------------------------------------------------------------------




References in this Agreement to “dollars” or “$” are to U.S. dollars. When a
reference is made in this Agreement to a law, statute or legislation, such
reference shall be to such law, statute or legislation as it may be amended,
modified, extended or re-enacted from time to time (including any successor law,
statute or legislation) and shall include any regulations promulgated thereunder
from time to time. The headings used herein are for reference only and shall not
affect the construction of this Agreement.
19.    Acknowledgment.
(a)    By executing this Agreement, Executive acknowledges receipt of Attachment
B and that (i) Executive has had the opportunity to consider the terms of this
Agreement for at least forty-five (45) days from the date this Agreement has
been initially delivered to Executive, and has either considered this Agreement
and its terms for that period or has knowingly and voluntarily waived
Executive’s right to do so; (ii) Executive has been advised by the Company
pursuant to this Agreement to consult with an attorney regarding the terms of
this Agreement; (iii) Executive has consulted with an attorney or, in the
alternative, waives Executive’s right to do so, regarding the terms of this
Agreement; (iv) any and all questions regarding the terms of this Agreement have
been asked and answered to Executive’s complete satisfaction; (v) Executive has
read this Agreement; (vi) the consideration provided for herein is good and
valuable; and (vii) Executive is entering into this Agreement voluntarily, of
Executive’s own free will, and without any coercion, undue influence, threat or
intimidation of any kind or type whatsoever. Executive further acknowledges and
agrees that any revisions to this Agreement made prior to the Effective Date are
not material and shall not be deemed to affect the amount of time Executive has
to consider this Agreement, and Executive hereby voluntarily waives additional
time for review, if any, with respect to any such revisions.
(b)    Executive hereby acknowledges and confirms that Executive has read this
Agreement and hereby freely and voluntarily assents to all the terms and
conditions in this Agreement, and signs the same as Executive’s own free act
with the full intent of accepting the benefits contemplated hereby in return for
releasing the Released Parties from all Claims to the extent contemplated
herein.
[remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on such party’s behalf as of the date written below.




/s/ William J Huntley    Date: 12/30/14
William J. Huntley


SCIENTIFIC GAMES CORPORATION




By: /s/ Peter A. Mani    Date: 1/06/15
Peter A. Mani
VP and Chief Human Resources Officer

10



--------------------------------------------------------------------------------




ATTACHMENT A


As of December 31, 2014
Stock Option Treatment Detail
Grant Date
Strike Price
Granted
Exercisable
Unvested
Treatment upon Separation
3/22/2011


$8.90


39,989
29,991
9,998
•    Continued vesting through 2015 (9,998 unvested options will vest on
3/22/2015), grant exercisable through the first 90 days of 2016
8/16/2011


$9.98


200,000
150,000
50,000
•    50,000 unvested options receive accelerated vesting upon separation on
12/31/2014
•    All 200,000 vested stock options will be exercisable through the first 90
days of 2016
3/20/2014


$16.03


22,305
0
22,305
•    Continued vesting per normal vesting schedule, grant exercisable for entire
10-year term





Restricted Stock Unit (“RSU”) Treatment Detail
Grant Date
Granted
Vested
Unvested
Treatment upon Separation
2/22/2012
30,311
15,155
15,156
•    Continued vesting per normal vesting schedule through 2015 (7,578 RSUs) *
•    7,578 RSUs accelerate on 12/31/2015
1/1/2013
50,000
12,500
37,500
•    Continued vesting per normal vesting schedule *
3/25/2013
34,788
8,697
26,091
12/20/2013
30,000
7,500
22,500
3/14/2014
9,685
2,421
7,264
3/20/2014
36,844
0
36,844

* Distribution of RSUs that are vesting per their normal vesting schedule during
January through March of 2015 will be delayed to six months and one day
following the vesting date in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended.




Note: 5,193 RSUs are also vested and pending distribution on March 22, 2015.

11

